Title: From George Washington to Major General William Heath, 6 September 1776
From: Washington, George
To: Heath, William



Dear Sir
New York Sepr 6th 1776.

The present posture of our Affairs, the Season of the year, and many other reason’s which might be urged, renders it indispensably necessary that some Systematic plan should be form’d, and, as far as possible pursued, by us—I therefore desire that immediately upon receipt of this Letter you will let Genls Mifflin & Clinton know that I desire to see them with you, at this place, (Head Quarters) at Eight Oclock to morrow Morning—Let

them know (which may be done by shewing each of them this Letter) the business they are called together for, in order that their thoughts may be turnd as much as possible to the Subject.
It might be well for neither of you to mention your coming hither (least, if the Enemy should have notice of the Generals being absent from their Posts some advantages might be taken of it) but it will be very proper to leave directions with the next Officers in Comd in case an Enemy should appear what they are to do that no confusion may arise. I am Dr Sir Yr Most Obedt

Go: Washington


P.S. Do not fail to bring exact returns of the two Brigades with you—and the two Jersey Regiments at Fort Washington. a perfect knowledge of our strength being indispensably necessary to the determining upon any Plan.

